DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology, i.e., “said”, on line 2 of the abstract should be avoided.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 1) on the first line of paragraph [0012], “infuse” should apparently be replaced by --infused--; and 2) on the last line of page 7 of the specification, “he” should be replaced by --the--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the phrase “can be” renders the language that follows optional, since “can be” simply refers to a possibility, not a positive recitation of a process step.  The language that follows “can be” is also not considered to further limit the scope of the claim, since it is read as “optional”, and thus can be ignored.
Claim 5 is vague and indefinite, since it only recites a result of a manipulative step recited by a previous claim, thus claim 5 does not itself further limit the process by positively reciting a manipulative step of the process.
In claim 6, the phrase “can be” renders the language that follows optional, since “can be” simply refers to a possibility, not a positive recitation of a process step.  The language that follows “can be” is also not considered to further limit the scope of the claim, since it is read as “optional”, and thus can be ignored.
In claim 7, the phrase “can result” renders the language that follows optional, since “can result” simply refers to a possibility, not a positive recitation of a process step.  The language that follows “can result” is also not considered to further limit the scope of the claim, since it is read as “optional”, and thus can be ignored.
Claims 8 and 9 simply recite results of a manipulative step within a previous claim.  Claims 8 and 9 are therefore vague and indefinite, since they do not recite a manipulative step of the process and therefore it is unclear as to what applicant intends to claim as their invention with respect to dependent process claims 8 and 9.
In claim 11, the phrase “can be” renders the language that follows optional, since “can be” simply refers to a possibility, not a positive recitation of a process step.  The language that follows “can be” is also not considered to further limit the scope of the claim, since it is read as “optional”, and thus can be ignored.
Claim 12 is vague and indefinite, since it only recites a result of a manipulative step recited by a previous claim, thus claim 12 does not itself further limit the process by positively reciting a manipulative step of the product by process claim format.
In claim 13, the phrase “can be” renders the language that follows optional, since “can be” simply refers to a possibility, not a positive recitation of a process step.  The language that follows “can be” is also not considered to further limit the scope of the claim, since it is read as “optional”, and thus can be ignored.
In claim 14, the phrase “can result” renders the language that follows optional, since “can result” simply refers to a possibility, not a positive recitation of a process step.  The language that follows “can result” is also not considered to further limit the scope of the claim, since it is read as “optional”, and thus can be ignored.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Phelps et al.
Phelps et al (Abstract; Figs. 1, 4, and 14) teach a wine product made by a process including infusing (by injection) nitrogen into an individual package (bottle) of champagne, the champagne including carbon dioxide that was infused therein within a tank (prior to bottling) during the fermentation process of the champagne.
Applicant should note MPEP 2113 “Product-by-Process Claims” wherein it is stated, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend in its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
In this case, the prior art product need only include infused carbon dioxide and nitrogen therein, which is clearly anticipated by the Phelps et al champagne bottles (that inherently include infused carbon dioxide therein from the fermentation process of the champagne), the champagne within the individual bottles being infused with nitrogen by the injection thereof to preserve and dispense the champagne from the bottles.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Phelps et al.
Phelps et al (Abstract; Figs. 1, 4, and 14) as applied above substantially disclose applicant’s invention as recited by instant claims 3-7, and 12-14, except for the specific recitation that the champagne within the bottles thereof includes carbon dioxide infused therein during a fermentation process of the champagne, and that the resultant pressure of the wine is 15-30 psi following the carbon dioxide infusion and 35-50 psi following the infusion of the nitrogen within the wine bottles.  It is noted, as discussed in paragraph 5 above, that “can be” and “can result” language recited by claims 4, 6, 7, 13, and 14, renders the process steps that follow the phrases, “as optional” steps or results of the process.  In any event, Phelps et al clearly disclose injecting (infusing) a nitrogen gas into a wine product that was previously infused with carbon dioxide (by a well-known champagne fermentation process).  It would have been obvious for an artisan at the time of the filing of the application, to perform the process as set forth by Phelps et al, to pressurize the wine to a conventional level, such as 15-30 psi during the carbonation process of the wine to champagne fermentation stage, and to further pressurize the champagne to 35-50 psi during the nitrogen infusion step to provide enough nitrogen within the bottle to allow the champagne to be preserved and dispensed, as suggested by Phelps et al.
Allowable Subject Matter
Claims 1 and 2 are allowed.
The prior art of record fails to disclose or suggest a wine product infused with both carbon dioxide and nitrogen, the ratio of carbon dioxide to nitrogen within the wine being in a range of 80% CO2/20% N2 to 60% CO2/40% N2.
Claims 8, 9, 15, and 16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8, 9, 15, and 16 would be allowable over the prior art of record for the same reasons as set forth above with respect to claims 1 and 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/7-16-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776